Citation Nr: 1513697	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-05 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date prior to February 23, 2010 for the grant of service connection for degenerative joint disease of the left knee.

2. Entitlement to an effective date prior to February 23, 2010 for the grant of service connection for tinnitus.

3. Entitlement to service connection for bilateral hearing loss disability.

4. Entitlement to an initial disability rating in excess of 30 percent for generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Documents contained on the Virtual VA paperless claims processing system include treatment records from the Orlando VA Medical Center (VAMC) dated September 2010 to October 2012; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.  The Veterans Benefits Management System does not contain any relevant documents.

The issues of entitlement to service connection for bilateral hearing loss disability and entitlement to an increased disability rating for generalized anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed August 2008 rating decision denied entitlement to service connection for a left knee condition based on the determination that the evidence did not show that the Veteran's pre-existing left knee condition was permanently worsened as a result of his military service.
 
2. An unappealed August 2008 rating decision denied entitlement to service connection for tinnitus based on the determinations that the evidence did not show treatment during military service, a current diagnosis of tinnitus, or a link to the Veteran's military service.  

3.  Following the August 2008 denials, the next communication from the Veteran expressing an intent to file claims for service connection for a left knee disability and tinnitus was received by the AOJ on February 23, 2010. 


CONCLUSIONS OF LAW

1.  The August 2008 rating decision denying service connection for a left knee disability and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010);38 C.F.R. §§ 20.201, 20.300, 20.302, 20.1103 (2014).

2. The criteria for an effective date prior to February 23, 2010 for service connection of degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400 (2014).

3. The criteria for an effective date prior to February 23, 2010 for service connection of tinnitus have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided pre-adjudication VCAA notice by letter dated in March 2010.  The Veteran was notified of the evidence needed to substantiate his claims to reopen service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.

In cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for a left knee disability and tinnitus have already been granted, VA's VCAA notice obligations with respect to those issues are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

Further, the Board finds that all necessary development of these downstream earlier effective date claims has been accomplished and, therefore, that appellate review of these claims may proceed without prejudicing the Veteran.  

Legal Criteria

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A rating decision becomes final and binding if the veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims held in Sears v. Principi that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  16 Vet. App. 244, 248 (2002).  In order for a veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim, as a collateral attack.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  

The United States Court of Appeals for the Federal Circuit has determined that, even when a veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In an August 2010 rating decision, the RO granted service connection for degenerative joint disease of the left knee and tinnitus, with an effective for both of February 23, 2010.  The Veteran contends he is entitled to an earlier effective date for the grants of service connection because he previously filed claims of service connection for these disabilities, and because the VA examinations in connection with his original claims were inadequate.  See, e.g., February 2013 substantive appeal.

In May 2008, the Veteran filed a claim of service connection for a left knee injury and tinnitus.  In support of his claims, the Veteran submitted private treatment records, and a July 2008 VA outpatient record.  In July 2008, the Veteran failed to report for his scheduled VA knee examination.

In an August 2008 rating decision, the RO noted the Veteran's failure to report for his VA knee examination.  The RO determined that the evidence of record showed that the Veteran had a pre-existing left knee condition, but the evidence did not show a current left knee condition, or that the Veteran's left knee was permanently worsened as a result of his military service.  The RO also found that the evidence of record did not show treatment during military service for tinnitus, a current diagnosis of tinnitus, or a link to the Veteran's military service.  Based on these determinations, the RO denied entitlement to service connection for a left knee condition and tinnitus.  The Veteran did not submit a notice of disagreement with the August 2008 rating decision, nor was new and material evidence submitted within one year.  As such, the August 2008 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

VA received a statement from the Veteran on February 23, 2010 seeking to reopen his claims of service connection for a left knee condition and tinnitus, and in the August 2010 rating decision, the RO granted service connection effective the date of the reopened claim, February 23, 2010.

The Board finds that February 23, 2010 is the earliest possible effective date for which the Veteran can receive the grant of service connection for degenerative joint disease of the left knee and tinnitus.  Although the Veteran did file his original claim of service connection in May 2008, because the August 2008 rating decision which denied the original service connection claims became final, as discussed above, an effective date of the original date of claim cannot be granted. 

Further, the Veteran has not alleged CUE in the final August 2008 decision.  CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  In his February 2013 substantive appeal, the Veteran indicated his belief that the VA examinations performed in connection with his original claims for service connection were inadequate.  However, the Board finds this statement does not constitute an allegation of CUE in the August 2008 rating decision.  Further, the Board notes that VA examinations were not performed in connection with the Veteran's original claims of service connection, as the Veteran failed to appear for his scheduled July 2008 VA joints examination, and a VA examination was not requested regarding the Veteran's original tinnitus claim.

Thus, because the Veteran did not timely appeal the August 2008 rating decision denying his claims for service connection, and filed the petition to reopen which was subsequently granted on February 23, 2010, this is the earliest possible effective date he can receive for the eventual grants of service connection for degenerative joint disease of the left knee and tinnitus.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).

For these reasons, the Board finds that the preponderance of the evidence is against the claims for an effective date earlier than February 23, 2010 for the grants of service connection for degenerative joint disease of the left knee and tinnitus.  Because the preponderance of the evidence is against the claims, the doctrine of reasonable doubt is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, the claims are denied.


ORDER

Entitlement to an effective date prior to February 23, 2010 for the grant of service connection for degenerative joint disease of the left knee is denied.

Entitlement to an effective date prior to February 23, 2010 for the grant of service connection for tinnitus is denied.


REMAND

Service Connection for Hearing Loss

The Veteran's service treatment records include a photocopy of his December 1986 enlistment examination, which listed bilateral hearing loss as a defect.  However, no separation examination report is of record.  As the Veteran's entrance examination is a photocopy, the Board finds original copies of the Veteran's entrance and separation examinations may have been stored separately from his service treatment records, possibly with his service personnel records.  On remand, the AOJ should make appropriate efforts to obtain the Veteran's separation examination report, and any other in-service examination reports and/or audiometric testing results.

A December 2006 treatment note from Allina Medical Clinics states that a puretone hearing test was ordered.  However, no private audiometric testing report is of record.  On remand, the AOJ should make appropriate efforts to obtain any outstanding pertinent private treatment records, to include any private audiologic examination reports.

As noted above, bilateral hearing loss was noted as a defect on the Veteran's December 1986 enlistment examination report.  The Veteran contends that his hearing loss increased in severity during his active duty service due to his conceded in-service acoustic trauma.  See February 2013 substantive appeal; September 2010 notice of disagreement; August 2010 rating decision (acoustic trauma conceded in relation to tinnitus claim).

Upon VA examination in April 2010, the VA audiologist noted that the Veteran had bilateral high frequency hearing loss at the time of enlistment based upon his enlistment examination, but noted that no separation examination was of record.  Although the April 2010 VA audiologist noted that the Veteran's current hearing loss is worse than shown upon his enlistment, she stated she could not resolve the issue without resorting to mere speculation, and that "it cannot be determined if [the Veteran's] hearing loss was aggravated by military service or some other post-service factor, such as occupational noise exposure of presbyacusis [sic]."  It is unclear from the VA examination report whether the April 2010 audiologist's opinion is based solely upon the lack of a separation examination in the file, or upon the evidence of record as a whole.  On remand, the AOJ should obtain an addendum opinion from the April 2010 VA examiner to address the nature and etiology of the Veteran's current hearing loss disability.

Increased Rating for Generalized Anxiety Disorder

The Veteran's treatment records from the Orlando VAMC indicate that the Veteran traveled to both Texas and Kansas for extended periods of time for work.  See December 2010 telecare note; September 2010 mental health triage note.  Further, a September 2012 mental health note indicated that the Veteran had reached the goals of the Mental Health Clinic, and would follow up with Primary Care for refills of his medications.  However, in his February 2013 substantive appeal, the Veteran indicated he was receiving ongoing mental health treatment at the Orlando VAMC.  On remand, the AOJ should obtain all outstanding VA treatment records.

The Veteran was afforded a VA mental health examination in April 2010.  As noted above, in September 2012, the Veteran's treating VA mental health providers found the Veteran was stable and had reached the goals of the mental health clinic.  The Veteran's treating VA psychiatrist noted, "If the [Veteran] has any new or worsening symptoms, [he] may be referred to Mental Health again."  In his February 2013 substantive appeal, the Veteran indicated that he was continuing to receive treatment for his anxiety through the Orlando VAMC, and "that the symptoms associated with this condition are barely managed through medications prescribed by my practitioner."  The Board finds the Veteran has contended in his February 2013 substantive appeal that his service-connected generalized anxiety disorder has worsened.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, the AOJ should afford the Veteran new VA mental health examination to determine the current severity of his generalized anxiety disorder.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain all of the Veteran's outstanding service treatment records, to include his separation examination, any other in-service examination reports, and any in-service audiometric testing results.  Efforts to obtain these records should be documented in the record.  All obtained records should be associated with the evidentiary record, and a copy provided to the Veteran's representative.

2. The AOJ should ask the Veteran to identify any private testing and/or treatment related to his hearing loss.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include any audiometric testing performed in or after December 2006, as ordered by Allina Medical Centers.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

3. For #1 and #2, the AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

4. The AOJ should ask the Veteran to identify all VA facilities at which he has received treatment and/or counseling for his bilateral hearing loss and/or generalized anxiety disorder, claimed as posttraumatic stress disorder (PTSD).  The AOJ should obtain all outstanding VA treatment records, to include all treatment records from the Orlando VAMC dated from October 2012 to present, and any VA facilities in Texas and Kansas as identified by the Veteran.  All obtained records should be associated with the evidentiary record.

5. After #1 to #4 have been completed, and all obtained records have been associated with the evidentiary record, obtain an addendum opinion from the April 2010 VA audiological examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current bilateral hearing loss disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiry:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's preexisting bilateral hearing loss was aggravated beyond its natural progression by his active duty service?  

The examiner should specifically note that the Veteran's in-service acoustic trauma has been conceded by VA.  See August 2010 rating decision.  The Veteran has described his in-service noise exposure as being from jet engines and other flight line noises.  See, e.g., February 2010 claim.

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he/she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

6. After #1-#4 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and manifestations of his service-connected generalized anxiety disorder.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

After reviewing the record, interviewing the Veteran, and performing all necessary tests and studies, the examiner is asked to ascertain the severity and all current manifestations of the Veteran's service-connected generalized anxiety disorder.  The examiner should provide an opinion concerning the current degree of social and occupational impairment resulting from the service-connected generalized anxiety disorder.  In addition, the examiner should provide a global assessment of functioning score, with an explanation of the significance of the score assigned.

For the purposes of the opinion being sought, the VA examiner should address the Veteran's contention that his current medications barely manage his symptoms.  See February 2013 substantive appeal; see also September 2010 notice of disagreement.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

7. The AOJ should undertake any other development it determines is warranted, and ensure the VA addendum opinion and examination report comply with the Board's remand instructions.

8. After the above development has been completed, adjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


